DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application CN 201910560713.6 filed in China on June 26, 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner recommends incorporating some aspect of virtualization/virtual machines, or the consideration of virtual functions and their associated address ranges.
The disclosure is objected to because of the following informalities: 
Applicant appears to use the terms “computer-readable storage medium” and “machine-readable medium”, where the former is used in claim 13 and on page 2, and the latter term is used on pages 12 and 13. In particular, discussion on what embodiments a medium may take refer to “machine-readable medium”, so it is uncertain if this discussion on embodiments extends to computer-readable storage media or not.  Examiner recommends amending either claim 13 and page 2 or pages 12-13 to make the terminology consistent.
Appropriate correction is required.

Claim Objections
Claims 7-13 are objected to because of the following informalities:  
Claim 7 requires an “and” after “one or more processors”, as the memory is the only other structural limitation recited,
Claims 8-12 are objected to for dependence on claim 7,
As discussed immediately above, there appears to be inconsistent terminology between the claims and specification, with claim 13 utilizing the term “computer-.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 10 recite, using claim 4 for exemplary language, “determining a physical storage address corresponding to the address based on the starting physical address and the address”.  As seen in the limitation above, at this point, more specific limitations “a physical storage address” and “a starting physical address” have been recited, so the generic “the address” is indefinite as it does not distinguish between “a physical storage address”, “a starting physical address”, or the original “an address” recited in parent claims 1 and 7.  For the purpose of examination, it is assumed that parent claims 1 and 7 recite “a first address” instead 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because neither the claim language nor the specification explicitly limit the scope of the claim to only statutory categories.  The claim is currently directed to “a computer-readable storage medium having a computer program stored thereon…” As discussed in MPEP § 2106.03(II), “the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).”  The claim language does not use the term “non-transitory” and as such the scope of the claim language encompasses non-statutory transitory forms.  In a review of the specification, no limiting definition is given to the term “computer-readable storage medium” 
Examiner notes that a discussion of medium embodiments is found on page 13 of the specification, related to “a machine-readable medium”.  As discussed in the objections to the claims and specification, the different terminology makes it unclear whether this discussion on medium embodiments extends to “computer-readable storage medium”.  However, even if applicant amends the claims and specification to maintain consistency in terminology such that this discussion applies to the limitations of the claim, this description in the specification is insufficient to address the non-statutory transitory forms.  The specification’s use of the descriptor “tangible” is insufficient, as MPEP 2106.03(I) notes “Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.”  More importantly, the specification provides exemplary embodiments and explicitly does not contain language that limits the scope of the term to the described embodiments.  As such, no language is provided in the specification to exclude the non-statutory transitory forms at issue in Nuijten.
Examiner recommends that in addition to utilizing terminology consistent across the claims and specification, applicant amend claim 13 to be directed to “a non-transitory 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. (US 2019/0065266, as provided in applicant’s IDS) 
Regarding claim 1, Ding teaches a data accessing method (Fig. 4), comprising: 
obtaining an identification of a virtual function corresponding to a virtual machine of a computing device and a first address related to data in a memory to be accessed by the virtual machine, wherein the identification of the virtual function and the first address are determined based on an access request received from the virtual machine of the computing device (“The method includes receiving a command associated with a non-volatile semiconductor memory device from a host system, the command including a virtual function identifier and a transaction identifier” [0010]; Fig. 3 shows virtual machines operating on a host system, where the hypervisor associates virtual machines with unique virtual functions for identifying which virtual machines commands originate from, see [0041]; the transaction identifier reads upon the first address as it is combined with a base address associated with the virtual function 
determining a range of storage resource in the memory corresponding to the virtual machine based on the identification (“identifying, via a virtual function mapping unit that is included within a controller and that maintains a function mapping table which stores programmable values that associate virtual functions with portions of shared resources of the controller, a portion of a shared resource of the controller based on the virtual function identifier and the transaction identifier,” [0010]; Fig. 3 shows that different virtual function numbers map to different partitions along with a size, see also [0059]; see also Fig. 4, step s 408/412); 
determining whether the first address is within the range (“before attempting to access a partitionable resource 308, storage device 104 checks the transaction identifier received from host system 102 against a partition size. This check prevents accessing data outside of a partition assigned to a particular virtual function and thus provides additional security as compared with not performing this check,” [0062]); and 
in response to determining that the address is within the range, accessing the data related to the address (“The method further includes accessing the identified portion of the shared resource based on the received command,” [0010], in combination with the citation to [0062], accessing the identified portion necessarily only occurs if the data is found within the partition assigned to the particular virtual function, see also Fig. 4, step 414).
Regarding claim 4, Ding teaches the method according to claim 1, wherein accessing the data related to the first address comprises: 
determining a starting physical address of the storage resource based on the identification (“To access a partitionable resource 308 for the command, virtual function mapping unit 206 provides the virtual function number to a virtual function mapping table 304 associated with the partitionable resource 308 and receives the base address of the associated partition in response” [0061]); 
determining a physical storage address corresponding to the first address based on the starting physical address and the first address (“Combination unit 306 receives the base address from the function mapping table 304 and also receives the transaction identifier and combines these values to produce an index for the partitionable resource 308,” [0061]); and 
accessing the data corresponding to the physical storage address (Fig. 4, step 414).
Regarding claim 5, Ding teaches the method according to claim 1, further comprising: 
in response to receiving a request for setting a mapping relation between the identification and the range of the storage resource transmitted through a physical function (Fig. 4, step 402 receiving command to associate a portion of shared resource with virtual function, see also [0074]; physical functions are disclosed to be associated with particular virtual functions, see [0005,0006], so a request to associate a particular virtual function with underlying resources is necessarily accomplished through a physical function), storing the mapping relation in a register related to the memory (Fig. 4, step 
Regarding claim 7, Ding teaches a data accessing apparatus, comprising: 
one or more processors (“A non-transitory computer-readable medium storing instructions that, when executed by a process, cause the processor to perform a method is also provided herein”, [0011] requires a processor to perform the method); and
a memory storing instructions executable by the one or more processors (“A non-transitory computer-readable medium storing instructions that, when executed by a process, cause the processor to perform a method is also provided herein”, [0011]); 
wherein the one or more processors are configured to perform the method of claim 1 and rejected according to the same rationale.
Claims 10 and 11 are rejected according to the same rationale of claims 4 and 5.
Regarding claim 13, Ding teaches a computer-readable storage medium having a computer program stored thereon, wherein when the computer program is executed by a processor, a data accessing method is implemented (“A non-transitory computer-readable medium storing instructions that, when executed by a process, cause the processor to perform a method is also provided herein” [0011]), the method identical to claim 1 and rejected according to the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 8, and 9  rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Kothamasu et al. (US 2013/0290582).
Regarding claim 2, Ding teaches the method according to claim 1, but fails to teach the method further comprising: 
in response to determining that the address is not within the range, returning an error message.
While Ding does discuss preventing access to data outside assigned partitions, see [0062], no error is explicitly contemplated.
Kothamasu’s disclosure is related to providing and maintaining address ranges between a master device and a plurality of slave devices.   As such, this provides analogous art, as the claimed invention contemplates how to handle address ranges assigned to different virtual functions, and as such Kothamasu’s disclosure would provide art reasonably pertinent, as it also contemplates handling different assigned address ranges.
As part of this disclosure, Kothamasu discloses providing a decode error response in response to attempts to access addresses falling outside specified address ranges, see [0026].
An obvious modification can be identified: providing a decode error response when attempts are made to access addresses falling outside of assigned or allocated ranges.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Kothamasu’s decode error response to Ding’s virtual function address range checks, as providing an error response can augment Ding’s enhanced security by informing requesting virtual functions of command attempts that resulted in errors, with the information providing the virtual functions the ability to address the issues.
Regarding claim 3, the combination of Ding and Kothamasu teaches the method according to claim 2, wherein the error message indicates a decoding error (as discussed in the claim 2 rationale, Kothamasu explicitly provides a decode error response).
Claims 8 and 9 are rejected according to the same rationale of claim 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Butcher et al. (US 2018/0357091).
Regarding claim 6, Ding teaches the method according to claim 1, but fails to teach wherein the method is implemented on a system-on-a- chip (SoC) communicatively coupled with the computing device.
Butcher’s disclosure is related to providing virtualization of different resources and as such comprises analogous art.
As part of this disclosure, Butcher provides for an information handling system, see Fig. 1, where the information handling system includes devices and hypervisors associated to the execution of virtual machines, see [0036,0037].  Further, Butcher discloses that “processor 120 and one or more components of IHS 110 may be included in a system-on-chip (SoC)”, [0035].
An obvious combination can be identified: combining Ding’s system with Butcher’s disclosure implementing the processor and components of the system on an SoC. Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Ding’s system with Butcher’s disclosure of implementing a system on an SoC.   Both elements are known in the art, and as both Butcher and Ding relate to providing virtualized resources, then one of ordinary skill in the art would 
Claim 12 is rejected according to the same rationale of claim 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7, 12, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9, 16, 18, and 19 of copending Application No. 16/809,020.   Claims 1 and 6 are compared to claims 7 and 9 of the copending application in the table below.  Limitations in claim 1 are formatted to be close to similar to similar limitation in claim 7 and as such may appear out of order compared to the claim as currently recited.  For brevity, a similar comparison of claims 7, 12, and 13 is omitted, but discussed below.
Claim 1, instant application
Claim 7, Application 16/809,020 (claim 7 is dependent on claims 1, 5, and 6, but is presented as a whole here)
A data accessing method, comprising: 





























	determining a range of storage resource in the memory corresponding to the virtual machine based on the identification; 

	obtaining an identification of a virtual function corresponding to a virtual machine of a computing device and a first address related to 
	determining whether the first address is within the range; and 
	in response to determining that the address is within the range, accessing the data related to the address.


	allocating the plurality of physical resource subsets to the plurality of virtual functions respectively,
	wherein the dividing a physical resource set into a plurality of physical resource subsets comprises: 
	dividing, in response to the physical resource set being provided by one physical unit, physical resources of the physical unit into a plurality of resource portions according to the predetermined ratio, the plurality of resource portions corresponding to the plurality of physical resource subsets respectively,
	wherein the allocating the plurality of physical resource subsets to the plurality of virtual functions comprises: 
	determining a plurality of address ranges of the plurality of resource portions within the physical unit; and 
	allocating the plurality of address ranges to the plurality of virtual functions respectively,

the method further comprising:
	determining, based on an access request of a virtual function among the plurality of virtual functions to the physical unit, an address in the 




	allowing, in response to the address being within the address range allocated to the virtual function, the virtual function to access the address.

Claim 9, Application 16/809,020
The method according to claim 1, wherein the method is implemented on a system-on-a- chip (SoC) communicatively coupled with the computing device.
The method according to claim 1, wherein the method is executed on a system on chip (SoC) communicatively coupled with the computing device.


Examiner notes that based on the table above, the claims of application 16/809,020 are not identical to the instant claims.  However, one of ordinary skill in the art would recognize that the instant claims are not obvious over the claims of application 16/809,020, as some of the limitations not clearly identical are still required by the claims of 16/809,020, i.e. – claim 7 of application 16/809,020 recites allowing, in response to the address being within the address range allocated to the virtual function, the virtual function to access the address; while not explicitly provided as a limitation, this allowing is necessarily dependent on identifying which virtual function is making the request, also recited in the reception of the access request limitation, as well as determination of what range corresponds to the requesting virtual function and whether or not the requested address falls within this corresponding range.
claims 7 and 12 of the instant application are unpatentable over claims 16 and 18 of application 16/809,020, incorporating rationale above concerning the comparison between claims 1 and 6 of the instant application and claims 7 and 9 of application 16/809,020.
For claim 13 of the instant application, claim 19 of application 16/809,020 is directed to a non-transitory computer-readable storage medium, while either of claims 16 and claim 7 recite method steps similar to that of claim 13.  As such, while no single claim contains all the limitations, one of ordinary skill in the art would recognize that a non-transitory computer-readable storage medium is an obvious variant for executing methods.
Claims 2, 3, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 16 of copending Application No. 16/809,020 in view of Ding and Kothamasu.
The claims of application 16/809,020 do not disclose the limitations at issue.
As identified in the rejection under 35 U.S.C. 103 above, Kothamasu discloses providing a decode error response in response to attempts to access addresses falling outside specified address ranges, see [0026].
An obvious modification can be identified: providing a decode error response when attempts are made to access addresses falling outside of assigned or allocated ranges.  Such a modification reads upon the limitation of the claim.

Claims 4, 5, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 16 of copending Application No. 16/809,020 in view of Ding. 
None of the claims of application 16/809,020 match the limitations of the claims.
As discussed in the rejection under 35 U.S.C. 102(a)(1), Ding discloses a system utilizing a virtual function number and transaction ID to identify the address being accessed, reading upon claims 4 and 10, as well as the ability to program registers with data in order to store mapping between the virtual functions and the partitioned resources, reading upon claims 5 and 11.
An obvious modification is to incorporate Ding’s system for determining addresses based on virtual function number and transaction ID, as well as the ability to map the virtual function/resource relations with the system described in the claims of application 16/809,020, as Ding’s address determination functionality allows virtual machines to easily access data without having to know an explicit physical address, with the storage of the mapping relations enabling this functionality.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Freimuth et al. (US 8,346,997) maintains tables of address ranges allocated to each virtual function,
Graham et al. (US 2013/0160002) provides for allocating different address ranges for different virtual devices, 
Baptist et al. (US 2013/0283094) provides for error processing when requested addresses are outside allocated address ranges,
Bonzini et al. (US 2016/0224383) allocates address ranges for virtual machines and then uses parameter ranges to determine whether to execute virtual functions,
Krakirian et al. (US 2020/0150993) provides for dynamic allocation of resources between virtual functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.H./Examiner, Art Unit 2139   

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139